EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Shelowitz on February 24, 2022.
The application has been amended as follows: 
Replace the claims as follows:
21. An end-effector assembly, comprising:
a first jaw member; and
a second jaw member coupled to the first jaw member, the first and second jaw members movable relative to one another between open and closed configurations, the first jaw member including:
an electrically-conductive sealing surface extending along a length of the first jaw member, the electrically-conductive sealing surface adapted to connect to a source of electrosurgical energy for conducting electrosurgical energy through tissue grasped between the first and second jaw members to effect a tissue seal; and
a split electrode operably associated with a distal end portion of the electrically-conductive sealing surface, the split electrode including:
a first electrode portion extending from a first longitudinal section of the electrically-conductive sealing surface and having a non-electrically conductive inner portion defining a first portion of a tissue-contacting surface of the split electrode and an electrically-conductive peripheral-edge portion disposed along an outer periphery of the non-electrically conductive inner portion of the first electrode portion and defining a first outer portion of the tissue-contacting surface of the split electrode; and


22. Canceled.

23. The end effector assembly according to claim 21, wherein the electrically-conductive sealing surface defines a longitudinally-extending knife channel, the knife channel contiguous with the gap of the split electrode.

24. The end effector assembly according to claim 21, wherein the non-electrically conductive inner portion of the split electrode has a stop bar protruding laterally into the gap and is monolithically formed with the non-electrically conductive inner portion.

26. The end effector assembly according to claim 21, wherein the non-electrically conductive inner portion of the first electrode portion is disposed between the electrically-conductive peripheral-edge portion of the first electrode and the gap and wherein the non-electrically conductive inner portion of the second electrode portion is disposed between the electrically-conductive peripheral-edge portion of the second electrode and the gap.
29. 	An electrically-conductive, tissue-engaging structure suitable for use in an electrosurgical jaw member, comprising:
an electrically-conductive sealing surface adapted to connect to a source of electrosurgical energy for conducting electrosurgical energy therethrough; and

a first electrode portion extending from a first longitudinal section of the electrically-conductive sealing surface and having a non-electrically conductive inner portion defining a first portion of a tissue-contacting surface of the split electrode and an electrically-conductive peripheral-edge portion disposed along an outer periphery of the non-electrically conductive inner portion of the first electrode portion and defining a first outer portion of the tissue-contacting surface of the split electrode; and
a second electrode portion extending from a second longitudinal section of the electrically-conductive sealing surface and having a second non-electrically conductive inner portion defining a second portion of the tissue-contacting surface of the split electrode and an electrically-conductive peripheral-edge portion disposed along an outer periphery of the non-electrically conductive inner portion of the second electrode portion and defining a second outer portion of the tissue-contacting surface of the split electrode, wherein the first and second electrode portions define a gap therebetween that extends along a length of the split electrode.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Dumbauld et al. (U.S. PGPub. No. 2007/0078456), Yoon (U.S. Pat. No. 5,893,863) and Dumbauld et al. (U.S. PGPub. No. 2005/0113827) were found to be the closest to the claimed invention. However, Dumbauld/Yoon/Dumbauld combination fails to disclose, teach, or 
Additionally, Anderson (U.S. PGPub. No. 2012/0059371) discloses an end effector assembly (assembly 105 in Fig. 1) comprising first and second jaw members (120 & 110), the first jaw member including: an electrically conductive sealing surface (sealing plate 122 including the electrodes 112a & 112b as shown in Fig. 5A), the surface adapted to effect a tissue seal ([0040]); and a split electrode (cutting portion 137 are electrically associated with other electrodes of the sealing plate 122 the electrodes are all electrically coupled to an energy source, [0040]), the split electrode including a non-electrically conductive inner portion defining the inner portion of a tissue contacting surface of the split electrode (pair of insulators 139 in Fig. 5A) and an electrically-conductive peripheral-edge portion of the split-electrode defining an outer portion of the tissue-contact surface of the split electrode (the electrodes 141 disposed adjacent to the peripheral edge of the adjacent insulator 139 and positioned outer to the longitudinal axis compared to the insulator 139). 
However, Anderson fails to disclose a gap between the first and second electrode portions that extends along a length of the split electrode as claimed in independent claims 21 and 29. Accordingly, claims 23-28, 30, and 32-36 are allowable as being dependent on independent claim 21 or 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/28/2022